Citation Nr: 1515032	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left lower extremity sciatica for the period prior to April 21, 2008.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left lower extremity sciatica for the period on and after April 21, 2008.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to January 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, established service connection for left lower extremity sciatica; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 30, 2006.  In April 2008, the RO increased the evaluation for the Veteran's left lower extremity sciatica from 10 to 20 percent and effectuated the award as of April 21, 2008. 

In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In June 2013, the RO denied a TDIU.  In September 2013, the Board remanded the claim for consideration of additional evidence submitted by the Veteran and additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

FINDINGS OF FACT

1.  Prior to April 21, 2008, the Veteran's left leg sciatica was shown to be productive of no more than moderate incomplete paralysis of the left sciatic nerve with an associated impaired ability to walk and to lift heavy objects.  

2.  On and after April 21, 2008, the Veteran's left lower extremity sciatica has been shown to be productive of no more that moderately severe incomplete paralysis of the left sciatic nerve with moderate left lower extremity muscle atrophy and absent sensation in the leg, ankle, and foot.  


CONCLUSIONS OF LAW

1.  For the period prior to April 21, 2008, the criteria for a 20 percent evaluation for the Veteran's left lower extremity sciatica have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).  

2.  For the period on and after April 21, 2008, the criteria for a 40 percent evaluation for the Veteran's left lower extremity sciatica have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In addressing the initial evaluation of the Veteran's left lower extremity sciatica, VA has issued several VCAA notices to the Veteran including a September 2006 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The September 2006 VCAA notice was issued to the Veteran prior to the May 2007 rating decision from which the instant appeal arises.  The issue was readjudicated in the September 2007 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, as this appeal arises from the Veteran's disagreement with the effective date following the grant of service connection, no additional notice is required as to this downstream element of the service connection claim.  Regarding the downstream element of the initial evaluation assigned for a disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that that, once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  The hearing transcript is of record.  The Veteran was afforded multiple VA neurological evaluations.  The examination reports are of record.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that all relevant records were reviewed and the questions posed were answered.  

All identified and available relevant documentation has been secured and all relevant facts have been developed as to a higher initial evaluation for the Veteran's left lower extremity sciatica.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Evaluation

The Veteran asserts that a higher initial evaluation is warranted for his left lower extremity sciatica as his recurrent left lower extremity pain significantly limits both his physical and occupational activities.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of either lower extremity.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  A 80 percent evaluation requires complete paralysis with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which evaluations are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The report of a December 2006 VA examination states that the Veteran was diagnosed with L4 pattern radiculopathy.  In May 2007, the RO established service connection for left lower extremity sciatica; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 30, 2006.  In April 2008, the RO increased the evaluation for the Veteran's left lower extremity sciatica from 10 to 20 percent and effectuated the award as of April 21, 2008.  

A.  Period Prior to April 21, 2008

At the December 2006 VA examination, the Veteran complained of near-constant left lower extremity pain, numbness, and weakness.  On examination of the left lower extremity, the Veteran exhibited sciatic nerve neuralgia, normal reflexes, and no paralysis or muscle or sensory impairment.  

An August 2007 VA neurosurgery treatment record states that the Veteran reported that he was "unable to walk for greater than 45 minutes without debilitating pain."  A September 2007 VA physical evaluation notes that the Veteran complained of progressive left lower extremity pain.  He stated that he had "problems walking and problems, lifting heavy objects because of the pain."  On examination of the left lower extremity, the Veteran exhibited numbness over the anterior and lateral aspects of the left thigh; reflexes of 1+ "throughout;" and significant pain on straight leg raising."  An assessment of "[p]lan for open left L4-5 microdiscectomy today.  The Veteran subsequently underwent the recommended surgery.   

A January 2008 VA treatment record states that the Veteran reported that he was "no longer having limb pain."  He was observed to have 5/5 muscle strength in all major groups and equal and symmetrical reflexes.  

Prior to April 21, 2008, the Veteran's left lower extremity sciatica was shown to be productive of no more than recurrent left lower extremity radiating pain and an associated impaired ability to walk and to lift heavy objects.  The Veteran's left lower extremity muscle strength and reflexes were found to be essentially within normal limits.  The Veteran's service-connected left lower extremity disability picture was determined to be wholly sensory in nature.  Given such symptomatology, the Board finds that the Veteran exhibited no more that moderate incomplete paralysis of the left sciatic nerve during the period prior to April 21, 2008.  Such disability warrants a 20 percent schedular evaluation and no higher.  38 C.F.R. § 4.124a, Diagnostic Code 8520; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Period on and after April 21, 2008

At an April 2008 VA neurological evaluation, the Veteran complained of almost constant left lower extremity numbness and shooting pain.  On examination of the left lower extremity, the Veteran's left calf measured 15 3/4 inches as compared to 19 inches and his left thigh measured15 7/8 inches as compared to 16 inches on the right.  The examiner indicated that the Veteran's left lower extremity sciatica was manifested by paralysis, neuritis, and 5/5 muscle strength.  She determined that the left lower extremity muscle atrophy was a "direct effect of nerve damage."  

An April 2010 written statement from the Veteran's parents conveys that: the Veteran had difficulty doing any job without frequent rest breaks; wasn't able to stand or sit for very long without constantly changing positions; and traveling for more than a short time or walking through a store caused his legs to hurt and cramp.  

At a June 2010 VA examination, the Veteran complained of radiating left lower extremity pain and numbness.  He reported that he was employed by his uncle who provided him accommodations such as frequent breaks and limited the amount of bending, stooping and heavy lifting which he had to do.  On examination of the left lower extremity, the Veteran exhibited decreased sensation to sharp and dull stimulus with no loss of muscle function, muscle atrophy, or evidence of incoordination, weakened movement, or fatigue.  

At an August 2014 VA examination, the Veteran complained of left lower extremity constant pain and numbness.  On examination of the left lower extremity, the Veteran exhibited moderately severe incomplete paralysis of the left sciatic nerve with absent lower leg, ankle, and foot sensation; normal muscle strength; and no muscle atrophy.  

On and after April 21, 2008, the Veteran's left lower extremity sciatica has been shown to be productive of no more that moderately severe incomplete paralysis of the left sciatic nerve with moderate lower extremity muscle atrophy and absent sensation in the leg, ankle, and foot.  In the absence of evidence of marked left lower extremity muscular atrophy or other indicia of severe incomplete paralysis of the sciatic nerve, the Board finds that the Veteran's left lower extremity sciatica now warrants a 40 percent schedular evaluation and no higher.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

C.  Extra-Schedular Considerations

The Board has also evaluated whether the Veteran's claim for a higher initial evaluation for his left lower extremity sciatica should be referred for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left lower extremity sciatica with the established criteria found in 38 C.F.R. § 4.124a, Diagnostic Code 85211, reflects that the diagnostic criteria reasonably describe the Veteran's left lower extremity disability level and symptomatology.  The diagnostic criteria convey that compensable evaluations will be assigned for sciatic nerve disability which is manifested by various levels of nerve paralysis.  The Veteran's disability picture has been shown to encompass significant occupational impairment and symptoms which fall squarely within the diagnostic criteria for a 20 percent evaluation for the period prior to April 21, 2008, and a 40 percent evaluation for the period on and after that date.  Therefore, the Board determines that referral of the Veteran's claim for a higher initial evaluation for his left lower extremity sciatica for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


ORDER

A 20 percent evaluation for the Veteran's left leg sciatica for the period prior to April 21, 2008, is granted subject to the law and regulations governing the award of monetary benefits.  

A 40 percent evaluation for the Veteran's left leg sciatica for the period on and after April 21, 2008, is granted subject to the law and regulations governing the award of monetary benefits.  


REMAND

The August 2014 VA examination report states that the Veteran had worked in a variety of managerial and manual labor positions and was currently employed doing "odd jobs in [a] farming and ranching community" as he had "a personal obligation to take care of parents and uncle."  In light of the Veteran's reported limited occupational activities and given the award above of increased evaluations for the Veteran's left lower extremity sciatica, the AOJ should reevaluate the Veteran's entitlement to a TDIU.  
VA clinical documentation dated after October 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to treatment of his service-connected disorders after October 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after October 2014.  

3.  Then readjudicate the issue of the Veteran's entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


